DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: Figures 3-8
Species B: Figures 9-11 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A and B lack unity of invention because the groups do not share the same or corresponding technical feature, where the principal of operation between the two species is fundamentally different, where in the embodiment of species A utilizing a push button acts in a downward motion that in turn pushes down on tongue 17 to engage/disengage from locking plate 21; while the embodiment of species B has a sliding button that acts on slanted surface of the tongue, which here also requires a different design of the tongue featuring the slanted surface and sans the locating slot in order to respond to the motion of the slide button.
During a telephone conversation with attorney Tiffany Adigwe on 09/03/2021 a provisional election was made without traverse to prosecute the invention of species A, claims 1-3 and 5-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 4 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. If applicant wants nonelected species to be eligible for rejoinder, they should be amended during prosecution as “(withdrawn-amended)” status so that it still includes all the features of any allowable generic claim, and so that it has no 112 issues.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because:
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the unlocking structure is arranged along the length direction of the platform” (claim 1), “a second elastic element” (claim 3) and “inwardly folded structure” (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Clarification
Claim 1 recites “An unlocking structure of workbench ladder, and the workbench comprises …; the ladders comprise”; note that this recitation along with the further narrowing and recitations of components of the workbench and the ladders and their respective parts in relation to components of the unlocking structure makes it clear that the workbench and the ladders are 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 1 appears to be missing an article such as “a” to precede the limitation “workbench ladder”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-4 recites “An unlocking structure of workbench ladder, and the workbench comprises two ladders and a platform, and the upper ends of the two ladders are respectively hinged to the front and rear ends of the platform in the length direction; the ladders comprise two columns and steps”; the above recitation raises indefiniteness because:
the preamble recites “workbench ladder” while later the claim further limits “the workbench” as “comprises two ladders “and then the claim further limits “the ladders comprise” which makes it unclear what is being claimed in the preamble. 
  The above recitation also includes the following limitation:  "the workbench", “the upper ends”, “the front and rear ends” and “the length direction”. There is insufficient antecedent basis for all of these limitations in the claim.
The recitation “the ladders comprise two columns and steps connected between the two columns”; is indefinite because it suggests that both ladder comprise only two columns; where clearly, it is not the case. Also note that it cannot be interpreted that applicant meant “each ladder” since each ladder comprise only one step while the recitation states “steps” (in plurality). Examiner recommends reciting “each one of the ladders comprises two columns and a step connected between the two columns”.
Claim 1, line 5 recites “an unlocking structure is arranged on each of the ladder respectively corresponding to its hinged joint with the platform”; this recitation raises indefiniteness firstly because it is not understood what is meant by “on each of the ladder respectively”. And secondly, the recitation “corresponding to its hinged joint”; also causes indefiniteness because “its hinged joint” lacks antecedent basis and it is not clear which elements is being referred to by “its” and what manner of correspondence is meant by 

    PNG
    media_image1.png
    159
    585
    media_image1.png
    Greyscale

Claim 1 recites the limitation "the open state" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 6-7 recites “the unlocking structure is arranged along the length direction of the platform”; indefiniteness arises because as illustrated in figures 4, 7 and 8 the unlocking structure is arranged along the length direction of one of the columns (not the platform). 
The recitation of the term “the column” in lines 10, 11, 13, 15 and 18 of claim 1 lacks antecedent basis because it does not clarify if said column is one of the two columns on each ladder. 
Claim 1 recites the limitation "the height direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rotation axis" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the width direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper end" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 11-12 recites “the rotation axis of the rotating lock tongue is arranged along the width direction of the platform”; does applicant mean “the width direction of one column of the two columns” (not the platform)?
Claim 1 recites the limitation "the top surface" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the locking" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends reciting “a locked state”.
Claim 1 recites the limitation "the outer side" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 18-19 recites “the operating button is protruded on the outer side of the column along the length direction of the platform”; it appears that the operating button protrudes on the outer side of the column along the length direction of one of the columns (not the platform).
Claim 1 recites the limitation "the force" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lock" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the unlocking" in line 22.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends reciting “an unlocked state”.
Claim 2 line 2-3 recites “the operating button is a press button and a first driving pin is positioned in the rotating lock tongue and the first driving pin is disposed”; indefiniteness arises because firstly, it implies that the operating button constitutes a press button and a first driving pin.
Claim 2 line 4-5 recites “a locating slot or a locating hole is disposed on the press button in relative to the first driving pin”; it is not understood what is meant by the phrase “in relative to”.
Claim 2 line 5-6 recites “the locating slot or the locating hole is sleeved on the first driving pin to become the point of force application of the press button to the rotating lock tongue”; it is not understood what is meant by the phrase “is sleeved on”. Examiner also recommends reciting “the point of force application of the press button onto the rotating lock tongue” (the same recommendation applies to claim 3 line 4 for similar recitation). 
Claim 2 recites the limitation "the point of force application" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the forward and backward direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “the press button is provided with a locating slot in relative to the first driving pin”; since claim 3 depends from claim 2, it is not clear if “a locating slot” established in claim 3 is in addition to or the same as the 
Claim 3 recites “and it also consists of a second elastic element”; firstly it is not clear which element is being referred to by “it”. Secondly, the term “consists of” eliminates the presence of any other components to the press button (assuming “it” refers to the press button as best understood) while the press button includes also at least the outer protruding finger portion and a plate that have the slot 24. Finally, the lack of illustration of a second elastic element makes it indefinite as to where it would be located or how it functions. 
Claim 6 recites “and it is formed by integrally extending the inwardly folded structure”; it is not clear which limitation is being referred to by “it” in addition the lack of illustration and description of “inwardly folded structure” in the drawings and specification adds to the indefiniteness. 
Claim 6 recites the limitation "the connecting plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “a slope along the length direction of the rotating lock tongue”; this does not appears to be the case since as shown in fig. 7, the slope 31 is at an angle with respect to the length direction of the rotating lock tongue (not along the length).
Dependent claims are rejected since they depend from a rejected claim.
Note: that the claims are replete with clarity and indefiniteness issues. Above are non-limiting examples only of clarity and antecedent basis issues; however the claims in their entirety needs to be reviewed and correct for similar issues in order to clearly point out and distinctly claim the subject matter which the applicant regards as his invention.

Allowable Subject Matter
Claims 1-3 and 5-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Note: that, once the indefiniteness issues detailed above are cleared/clarified/corrected, prior art may or may not apply based on the submitted amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634